406 F.2d 758
Lloyd STOUT, Plaintiff-Appellant,v.Sheriff, George A. BROOM, Defendant-Appellee.
No. 26768.
United States Court of Appeals Fifth Circuit.
Feb. 11, 1969, Rehearing and Rehearing En Banc Denied April 1, 1969.

Lloyd Stout, pro se.
Julian J. Rodrigue, Asst. Dist. Atty., Covington, La., for appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
In this pro se case, appellant has failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure, and it is therefore appropriate to dispose of this case summarily, pursuant to this Court's local Rule 9(c)(2).  The appellant, haxing escaped from an Alabama state prison was apprehended in the State of Louisiana.  He sought to avoid extradition to Alabama by filing a petition for habeas corpus in federal court.


2
After a full evidentiary hearing, the district court denied relief.  The court held, in a well-considered memorandum order, that the extradition proceedings in Louisiana state court were valid, and that the appellant was not entitled to a writ of habeas corpus.  We agree.


3
The judgment of the district court is affirmed.


4
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


5
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.